Citation Nr: 1424739	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  05-32 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability manifested by sleepwalking.


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his daughter and grandson


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from January to May 1952.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from June 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2004 decision denied the Veteran's petition to reopen his claim for service connection for sleep disturbances claimed as insomnia (previously claimed as sleepwalking).  The July 2005 decision confirmed and continued the denial of the petition to reopen this claim.  He also appealed a claim for service connection for bilateral hearing loss, which was denied in a July 2006 rating decision.

The Board remanded the Veteran's claims in May 2008 so he could have a hearing before a Veterans Law Judge (VLJ) of the Board, which was held in October 2008.  The presiding VLJ subsequently issued a decision in December 2008 denying the claims, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  

In a September 2009 Order, granting a Joint Motion, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication in compliance with directives specified in the Joint Motion.  

In September 2010, the Board also vacated its December 2008 decision and remanded the claims to schedule another hearing before the Board (and, specifically, a Travel Board hearing) because the VLJ that had presided over the prior videoconference hearing in October 2008 since had retired.  The Veteran had this additional Board hearing in June 2011 before the undersigned VLJ.  And after advancing this appeal on the docket in September 2011 pursuant to 38 C.F.R. § 20.900(c) and 38 U.S.C.A. § 7107(a)(2), the Board determined there was new and material evidence, so reopened the claim for service connection for a sleep disorder, including sleepwalking and insomnia.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded the claims for further development.

In a December 2012 decision, the Board recharacterized the Veteran's sleep disorder claim as encompassing both a claim for anxiety with chronic sleep impairment and a separate claim for sleepwalking, as the evidence indicated his insomnia and sleepwalking may be the result of different disorders, so different etiologies.  See November 2011 VA psychological examination report and February 2012 addendum to that report.  In the December 2012 decision, the Board granted service connection for anxiety with chronic sleep impairment but remanded the remaining claims on appeal for still additional development.

In a November 2013 decision, the Board denied the claim for service connection for bilateral hearing loss but again remanded the claim for service connection for a disability manifested by sleepwalking for even more development.  That development since has been completed, allowing the Board in turn to decide this remaining claim.

In the prior December 2012 and November 2013 decisions, the Board referred the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for tinnitus to the RO, as the Agency of Original Jurisdiction (AOJ), for appropriate development and consideration, as this claim had been raised by the record but had not been initially adjudicated by the RO/AOJ.  But as there is no indication that the RO/AOJ since has developed or considered this additional claim, the Board is again referring it to the RO/AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran has a disability manifested by sleepwalking, diagnosed as unspecified hypersomnolence disorder, that as likely as not began during his military service.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for a disability manifested by sleepwalking, diagnosed as unspecified hypersomnolence disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA.  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

After considering the relevant evidence, and resolving all reasonable doubt in the Veteran's favor, the Board has determined, based upon the most probative evidence of record, that the Veteran has a current diagnosis of unspecified hypersomnolence disorder that was incurred during his active military service.  Therefore, service connection for this claimed disability is warranted.  


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent and credible evidence showing:  (1) the present existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran's service treatment records (STRs) are unavailable.  Indeed, all efforts to locate them were unsuccessful.  VA made several attempts to obtain these records since he filed his original claim for service connection for sleepwalking in March 1983.  In several responses, the National Personnel Records Center (NPRC) informed VA that the records were presumed lost or destroyed in a 1973 fire there.  See NPRC requests for records and responses, dated in October 2005, March 2006, June 2006 and July 2006.  When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  In correspondence throughout the duration of this appeal, and even since the Veteran's original claim of entitlement to service connection for insomnia in 1983, the RO has informed him that the record was fire-related and requested that he send copies of any records he had in his personal possession or any other relevant evidence.  See VA Notices Requesting Information from him and his responses, dated in March 1984, August 1984, December 2002 and July 2006.

When, as here, the Veteran's STRs are unavailable or incomplete, the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  See also Moore v. Derwinski, 1 Vet. App. 401 (1991).  But having said that, the Board must also point out that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection for a disability manifested by sleepwalking by suggesting a correlation between this claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).

The Veteran alleges that his current sleep disorder began during his service.  A sleep disorder is not considered a chronic disease or condition recognized under 38 C.F.R. § 3.309(a) as necessarily permanent, so the notion of showing continuity of symptomatology since service as allowed by 38 C.F.R. § 3.303(b) does not apply to this claim as an alternative means of etiologically linking this claimed disability to the Veteran's military service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, affording him the benefit of the doubt, the Board finds his lay statements and testimony regarding his sleep disorder initially manifesting during his service are competent, credible and therefore ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  

The report of the December 2013 VA examination reflects the Veteran was diagnosed with unspecified hypersomnolence disorder.  The examiner found, when affording the Veteran the benefit of the doubt, that this sleep disorder as likely as not incepted during his service, taking into account his interviews and the fact that his STRs are unavailable.

The Board finds that the Veteran's lay statements and testimony as well as the December 2013 VA examination and opinion, taken together, at the very least place the evidence in a state of relative equipoise, meaning just as supportive of the claim as it is against it.  In this circumstance the Board must resolve this doubt in the Veteran's favor and grant the claim.  38 C.F.R. §§ 3.102, 3.303 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of entitlement to service connection for a disability manifested by sleepwalking, diagnosed as unspecified hypersomnolence disorder, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


